DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (US 7554640) in view of Lee (US 20080036932).
Regarding claim 1, Ono discloses (Figs. 1-12D) a display device comprising: a first substrate (SUB1); a plurality of first lines (GL) extending on the first substrate; a plurality of second lines (DL) extending in a direction crossing the first lines; a first electrode (CT) on the first substrate; an insulating film (PAS) on the first electrode; a second electrode (PX) including a connection electrode (portion of PX parallel with DL) arranged in parallel with the second lines and a plurality of comb electrodes (portion of PX substantially parallel with GL) connected to the connection electrode; a second substrate (SUB2) facing the first substrate; a liquid crystal layer (LC) provided between the first substrate and the second substrate; and a light shielding portion (BM) extending along the extending direction of the first lines, wherein in a plan view, a part of the comb electrodes arranged at the end of the comb electrodes and a part of the first electrode overlaps with the light shielding portion (BM) in the same area (Figs. 1, 9).
Ono does not necessarily disclose in the plan view, a part of the connection electrode overlaps the second line. 
Lee discloses (Figs. 1-17) in the plan view, a part of the connection electrode (194a, 194b) overlaps the second line (171). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Lee to improve an aperture ratio because users can view a larger area of the pixel electrode.
Regarding claim 4, Ono discloses (Figs. 1-12D) the first electrode is a common electrode (CT), and the second electrode is a pixel electrode (PX) arranged so as to be closer to the liquid crystal layer than the first electrode.
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono and Lee in view of Kim (US 7414688).
Regarding claim 2, Ono does not necessarily disclose the plurality of comb electrodes includes: a plurality of first comb electrodes each connected to one side of the connection electrode in an extending direction of the first line and each extending in the extending direction of the first line; and a plurality of second comb electrodes each connected to the other side of the connection electrode in the extending direction of the first line and each extending in the extending direction of the first line.
Kim discloses (Figs. 1-9) the plurality of comb electrodes includes: a plurality of first comb electrodes (350b) each connected to one side of the connection electrode in an extending direction of the first line (2) and each extending in the extending direction of the first line; and a plurality of second comb electrodes (350b) each connected to the other side of the connection electrode in the extending direction of the first line and each extending in the extending direction of the first line. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Kim to obtain a stronger electric field to achieve low power consumption. 
Regarding claim 3, Ono does not necessarily disclose the first comb electrodes and the second comb electrodes are alternately arranged so that their positions are shifted from each other in the extending direction of the second line.
Kim discloses (Figs. 1-9) the first comb electrodes (350b) and the second comb electrodes (350b) are alternately arranged so that their positions are shifted from each other in the extending direction of the second line. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Kim to obtain a stronger electric field to achieve low power consumption.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono and Lee in view of Hsu et al. (US 8373827).
Regarding claim 5, Ono does not necessarily disclose a conductive layer covering the second substrate and arranged outside the second substrate.
Hsu discloses (Fig. 1) a conductive layer (12) covering the second substrate (10) and arranged outside the second substrate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Hsu to prevent static electricity.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871